 Case 2:20-cv-00004-JRG Document 89 Filed 04/29/20 Page 1 of 3 PageID #: 795



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


 JOE ANDREW SALAZAR,

        Plaintiff,

 v.
                                                  CIVIL ACTION NO. 2:20-CV-00004-JRG
 AT&T MOBILITY LLC, SPRINT/UNITED
 MANAGEMENT COMPANY, T-MOBILE                            JURY TRIAL DEMANDED
 USA, INC., AND CELLCO PARTNERSHIP
 D/B/A VERIZON WIRELESS,

        Defendants

        and

 HTC CORP., and HTC AMERICA, INC.

        Intervenors.



                     UNOPPOSED MOTION FOR EXTENSION OF TIME
                         TO COMPLY WITH PATENT RULE 4-3

       Defendants AT&T Mobility LLC, Sprint/United Management Company, T-Mobile USA,

Inc., and Cellco Partnership d/b/a Verizon Wireless (collectively “Defendants”) and Intervenors

HTC Corp. and HTC America, Inc. (collectively “Intervenors”) move to extend the deadline for

the parties to comply with Patent Rule 4-3 from April 29, 2020 to May 1, 2020. Plaintiff Joe

Andrew Salazar does not oppose this motion.

Dated: April 29, 2020                          Respectfully submitted,

                                               /s/ Fred I. Williams
                                               Fred I. Williams
                                               Texas Bar No. 00794855
                                               fwilliams@wsltrial.com
                                               Todd E. Landis
                                               Texas Bar No. 24030226
Case 2:20-cv-00004-JRG Document 89 Filed 04/29/20 Page 2 of 3 PageID #: 796



                                     tlandis@wsltrial.com
                                     WILLIAMS SIMONS & LANDIS PLLC
                                     327 Congress Avenue, Suite 490
                                     Austin, TX 78701
                                     512.543.1354 telephone

                                     Harry L. Gillam, Jr.
                                     Texas Bar No. 07921800
                                     gil@gillamsmithlaw.com
                                     GILLAM & SMITH, L.L.P.
                                     303 South Washington Avenue
                                     Marshall, TX 75670
                                     903.934.8450 telephone
                                     903.934.9257 facsimile

                                     Attorneys for Defendants and Intervenors




                                    -2-
 Case 2:20-cv-00004-JRG Document 89 Filed 04/29/20 Page 3 of 3 PageID #: 797




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have
consented to electronic service are being served this 29th day of April, 2020, with a copy of the
foregoing document via the Court’s CM/ECF system pursuant to Local Rule CV-5(a)(3).


                                               /s/ Fred I. Williams
                                               Fred I. Williams



                              CERTIFICATE OF CONFERENCE

        I hereby certify that counsel for Defendants and Intervenors conferred with counsel for
Plaintiff regarding the issues raised in this motion. Counsel for Plaintiff has indicated that he does
not oppose this motion.

                                               /s/ Fred I. Williams




                                                 -3-
